  Case 4:20-cv-04199-KES Document 5 Filed 12/14/20 Page 1 of 2 PageID #: 17




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


NICHOLAS JAMES NELSON,                                   4:20-CV-04199-KES

                     Petitioner,

       vs.                                              ORDER FOR SERVICE
                                                               AND
J.W. COX, IN HIS CAPACITY AS                             TO SHOW CAUSE
WARDEN OF YANKTON FEDERAL
PRISON CAMP;

                     Respondent.


      Petitioner Nicholas James Nelson, an inmate at the Yankton Federal Prison

Camp, in Yankton, South Dakota, has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The court directs the petition in this case be served

and that a response be filed.

      A § 2241 petitioner must exhaust administrative remedies before filing.

Mathena v. United States, 577 F.3d 943, 946 (8th Cir. 2009); Thompson, 297 Fed.

Appx. at 562; United States v. Chappel, 208 F.3d 1069 (8th Cir. 2000). In his

submissions, Mr. Nelson states he is still waiting for a response on his request for

administrative remedy. Therefore, the parties will be directed to show cause why the

petition should not be dismissed for failure to exhaust administrative remedies.

      Accordingly, IT IS ORDERED that:

      (1)    Petitioner’s motion to proceed in forma pauperis (Doc. 2) is granted.
             Petitioner shall pay the $5.00 filing fee by January 4, 2021.

      (2)    the Clerk of Court shall serve upon respondent and the United States
             Attorney for the District of South Dakota a copy of the petition,
             attachments to the petition, and this order;
  Case 4:20-cv-04199-KES Document 5 Filed 12/14/20 Page 2 of 2 PageID #: 18



      (3)   That both respondent and Mr. Nelson shall show cause no later than
            January 4, 2021, why Mr. Nelson’s petition should not be dismissed
            without prejudice for failure to exhaust his administrative remedies.

      Mr. Nelson is notified that failure to respond to the above order to show

cause may result in dismissal of his petition in this court.


      DATED this 14th day of December, 2020.

                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge
